                  Case 3:18-cr-00195-JAM Document 137 Filed 09/16/19 Page 1 of 2
                                                                                                       Crim-Trial (/2/1)
                                                   HONORABLE: Jeffrey Alker Meyer
                          DEPUTY CLERK D. Barry/Y.Gutierrez   RPTR/ECRO/TAPEDiana Huntington
TOTAL TIME: 6              hours 33 minutes  USPO   NA                 INTERPRETERS. Awan/A. Zulfiqar
                             DATE: 09/16/19      START TIME: 8:39 a.m.        END TIME: 4:19 p.m.
                                              LUNCH RECESS FROM: 12:01 p.m.         TO: 1:00 p.m.
                                       RECESS (if more than ½ hr)        FROM:                       TO:

CRIMINAL NO. 3:18-cr-00195-JAM                 Deft # 1


                 UNITED STATES OF AMERICA                                   Vanessa Richards, Rahul Kale
                                                                            AUSA
                              vs
                         Fareed Ahmed Khan                                 Aimee Gill, Faisal Gill
                                                                            Defendant’s Counsel

                                       CRIMINAL JURY/COURT TRIAL

  ........   Jury of 12       and 1         alternates report    Jury sworn.
  ........      Juror #                   excused     Alternates excused
  ........   Deft                        Failed to appear. Bench warrant issued.
  ........      Jury Trial held     Jury Trial continued until 09/17/19 at 8:30 AM
  ........      Court Trial begun Court Trial held         Court Trial continued until
  ..#        Deft                       motion                                    granted    denied         advisement
  ..#        Deft                       motion                                    granted    denied         advisement
  ..#        Deft                       motion                                    granted    denied         advisement
  ..#        Deft                       motion                                    granted    denied         advisement
  ..#        Govt’s motion                                                        granted    denied        advisement
  ..#        Govt’s motion                                                       granted     denied        advisement
  ........   Deft                oral motion                                     granted      denied        advisement
  ........   Deft                oral motion                                     granted      denied        advisement
  ........   Govt’s oral motion                                                  granted     denied        advisement
  ........   Govt’s oral motion                                                  granted     denied         advisement
  ........   Interpreters sworn in                                                                          filed
  ........                                                                                                  filed
  ........                                                                                                  filed
  ........                                                                                                  filed
  ........                                                                                                  filed
  ........                                                                                                  filed
  ........      Government rests Defendant                                rests
  ........      Summation held       Court’s Charge to the Jury
  ........   All full exhibits,   Indictment     Information    Verdict form handed to the Jury
  ........   Jury commences deliberations at
  ........   Court orders Jury to be fed at Govt expense (bill w/copy of minutes to)LQDQFH)
  ........   SEE      page II for additional entries
  ........   Copy to: JURY CLERK with daily juror attendance sign-in sheet
                Case 3:18-cr-00195-JAM Document 137 Filed 09/16/19 Page 2 of 2

                              CRIMINAL JURY/COURT TRIAL (continued)

.........   Court declares MISTRIAL as to Defendant
.........   Jury Verdict filed
.........   Oral Verdict
.........   Court Verdict
.........      guilty as to Deft                                 as to counts
.........      guilty as to Deft                                 as to counts
.........      guilty as to Deft                                 as to counts
.........      guilty as to Deft                                 as to counts
.........      not guilty as to Deft                             as to counts
.........      not guilty as to Deft                             as to counts
.........      not guilty as to Deft                             as to counts
.........      not guilty as to Deft                             as to counts
.........   Court accepts verdict and orders verdict verified and recorded
.........   Jury polled
.........   Sentencing set                        at                as to Deft
.........   Sentencing set                        at                as to Deft
.........   Prob 246B Order for PSI & Report
.........   Bond     set for $                  Non-surety Surety PR as to Deft
.........   Bond     set for $                  Non-surety Surety PR as to Deft
.........   Bond     revoked      reinstated    continued as to Deft
.........   Bond     reduced      increased to $                 Non-surety Surety    PR as to Deft
.........   Bond     reduced      increased to $                 Non-surety Surety    PR as to Deft
.........   Deft                                         REMANDED to custody
.........   Deft                 oral motion to remain on bond pending sentencing  granted    denied   adv.
                                                   NOTES OR
                                     MISCELLANEOUS PROCEEDINGS
